Talmadge, J.
(dissenting) — I dissent because the majority articulates a flawed conception of subject matter jurisdiction. More fundamentally, the majority is unfair to those citizens who successfully appealed from the Hearing Examiner Committee in Spokane County to the Spokane County Board of Commissioners. Crosby failed to notify those citizens of this action and make them parties. This is wrong. I would affirm the Court of Appeals and the trial court and dismiss Crosby’s writ of certiorari.
The first issue is whether failure of the writ applicant to file an affidavit or verification12 in support of a suit for a writ of certiorari pursuant to RCW 7.16.050 deprives the court of subject matter jurisdiction. The majority says the statutory requirement to file an affidavit is jurisdictional. Majority op. at 301. I agree.13 The majority also says, “We *315agree that generally noncompliance with a statutory 302. Again, I agree. When, as here, a party does not lift a finger to comply with a statutory requirement, that party can scarcely be deemed to have substantially complied. Accord San Juan Fidalgo Holding Co. v. Skagit County, 87 Wn. App. 703, 711, 943 P.2d 341 (1997) (“In order for the doctrine of substantial compliance to apply, there must have been some actual compliance with the relevant statute, because substantial compliance is ‘actual compliance’ with the ‘substance’ of a statutory requirement.”); Spokane County v. Utilities & Transp. Comm’n, 47 Wn. App. 827, 831, 737 P.2d 1022 (1987) (“Noncompliance with a statutory mandate is not ‘substantial compliance^]’ ” holding service on the Attorney General’s office alone does not meet the requirements of the statute, even when that office has filed a notice of appearance on behalf of the agency named.).
But the majority then goes astray by asserting the County’s stipulation to the writ “served as an adequate substitute for the affidavit/verification requirement.” Majority op. at 303. It is axiomatic parties cannot stipulate to subject matter jurisdiction. This has been the rule in Washington since territorial times, Puget Sound Agrie. Co. v. Pierce County, 1 Wash. Terr. 75 (1859), and it is the rule today: “[L]itigants may not waive subject matter jurisdiction.” Skagit Surveyors & Eng’rs, L.L.C. v. Friends of Skagit County, 135 Wn.2d 542, 556, 958 P.2d 962 (1998). See also Miles v. Chinto Mining Co., 21 Wn.2d 902, 903, 153 P.2d 856 (1944) (“It is a universal rule that the parties to an action cannot, by stipulation, confer upon a court a jurisdiction with which it is not vested.”); In re Welfare of Harbert, 85 Wn.2d 719, 724, 538 P.2d 1212 (1975) (quoting Miles). The County’s acquiescence in the writ cannot create jurisdiction the trial court lacked after Crosby’s failure to either comply explicitly with the statute or comply substantially with the statute.14
*316Thus, well-settled Washington law defeats the result the majority reaches. The majority may overcome this inconvenience by choosing one of two courses. It may overrule prior cases, ignore the Legislature’s prerogative to condition the circumstances under which a statutory writ of certiorari may issue,15 and declare the affidavit requirement not jurisdictional; or, it may overrule 140 years of Washington law holding parties cannot confer jurisdiction upon our courts. I see no compelling reason to do either simply to reheve Crosby of the consequences of his failure to observe the statutory requirement to file the affidavit/verification. The affidavit requirement is neither an arcane area of the law nor a snare for the unwary. Many Washington cases have discussed the necessity for compliance with the affidavit requirement. See, e.g., Griffith v. City of Bellevue, 130 Wn.2d 189, 922 P.2d 83 (1996); In re Welfare ofMessmer, 52 Wn.2d 510, 326 P.2d 1004 (1958); Gordon v. Seattle-First Nat’l Bank, 49 Wn.2d 728, 731, 306 P.2d 739 (1957); Birch Bay Trailer Sales, Inc. v. Whatcom County, 65 Wn. App. 739, 829 P.2d 1109, review denied, 119 Wn.2d 1023, 838 P.2d 690 (1992); Harkins v. South Dist. Justice Court, 34 Wn. App. 508, 662 P.2d 403 (1983). “[Ejvery person is presumed to know the law.” Maynard Inv. Co. v. McCann, 77 Wn.2d 616, 624, 465 P.2d 657 (1970). I would affirm the Court of Appeals on the jurisdiction issue.
The second question, should we need to reach it, is whether Osborne, Loweree, and Follard were indispensable parties under CR 19(a), and whether the failure of Crosby to join them as parties required dismissal of the action.
The majority takes great pains to distinguish the circumstances of these neighbors from the circumstances in other cases where persons with an interest in a land use decision or an interest in property were held to be indispensable parties. The majority spends considerable time discussing *317the difference between standing and indispensability. This discussion is a red herring because it fails to consider fundamental fairness.
Osborne, Loweree, and Pollard spent the time, money, and effort to appeal the Hearing Examiner Committee decision to the Spokane County Board of Commissioners. Plainly, as the majority acknowledges, they had standing to do so. The quiet enjoyment of their neighboring property, as well as its value, was or could have been affected by Crosby’s proposed development. They had a right to raise their concerns with the appropriate public body regarding the effect of the proposed development.16 And they were successful. The Board of County Commissioners overturned the Hearing Examiner Committee decision granting the permit to Crosby for his development.
When Crosby sought a statutory writ of certiorari to review the decision of the Board of County Commissioners of Spokane County, Osborne, Loweree, and Pollard clearly had a direct and distinct interest in the outcome of such an action. For that reason, I strongly disagree with the majority. that the Board, by upholding the public interest in the writ hearing, would also be protecting the rights of the adjacent property owners. The Board’s interests may not coincide with the neighbors’ interests. The Board may in fact vigorously defend its decision in the writ hearing, but it may also decide not to defend the writ at all in further-*318anee of some other public policy. One example might be a global settlement of multiple disputes with Crosby that results in the Board’s stipulation to the relief Crosby sought. There is no certainty the Board will represent the interests of Osborne, Loweree, and Pollard. In summary, by virtue of their efforts to secure review and to obtain a specific result before the Board of County Commissioners, Osborne, Loweree, and Pollard became indispensable parties to further review before the superior court.
The doctrine of indispensability of parties under CR 19 is an equitable doctrine; it is equitable that a party having expended time, expense, and effort to secure a particular result before a local decision-making body on land use matters be joined as a party to any judicial review of such a decision. Traditional notions of fair play and substantial justice dictate the inclusion of such parties in any subsequent proceeding that potentially affects the rights they asserted in the prior proceeding. I would urge the Court to adopt such a rule now.17
The question comes down to the proper remedy for failure to join Osborne, Loweree, and Pollard. I agree with the majority that dismissal of the writ is too harsh. While we may now decide, post hoc, Osborne, Loweree, and Pollard were indispensable parties, there was no rule of pleading requiring Crosby to name them. It was not Crosby’s responsibility to determine from equitable considerations who should be parties to his suit for a writ. The trial court might or should have made that determination sua sponte, but punishing Crosby for the trial court’s failure to do so would not be fair. The only fair result is to vacate the trial court’s order and allow the parties to have another hearing *319on the writ, this time with Osborne, Loweree, and Pollard as parties, should they wish to be included.
In conclusion, the trial court properly dismissed the writ for lack of subject matter jurisdiction and the Court of Appeals properly affirmed. I would affirm the Court of Appeals. Alternately, should the court reach the issue, I would hold Osborne, Loweree, and Pollard were indispensable parties to the writ. I would vacate the trial court’s order and remand this case for new writ proceedings with Osborne, Loweree, and Pollard as parties, if they so wish.
Durham and Johnson, JJ., and Dolliver, J. Pro Tern., concur with Talmadge, J.

In statutory writ proceedings, we have held a verified complaint is equivalent to an affidavit. Gordon v. Seattle-First Nat’l Bank, 49 Wn.2d 728, 731, 306 P.2d 739 (1957).


Our decision in Griffith v. City of Bellevue, 130 Wn.2d 189, 922 P.2d 83 (1996), supports this view. In Griffith, we held a defective affidavit did not deprive the courts of jurisdiction so long as the application and accompanying affidavit were timely. Although the majority in Griffith suggested the affidavit or verification was not jurisdictional, id. at 192, the majority’s analysis was predicated on substantial compliance; the majority held the defective affidavit substantially complies with RCW 7.16.050. If the majority there seriously believed the affidavit or verification was not a jurisdictional requirement, the discussion of substantial compliance would not have been necessary. Moreover, the concurring opinion in Griffith specifically indicated the filing of an affidavit or verification is jurisdictional. Id. at 195 (Sanders, J., concurring).


The majority’s labeling of the stipulation as a form of substantial compliance does not change the essence of the act—an attempt to confer subject matter jurisdiction by agreement of the parties.


Of course, the Legislature may not similarly condition the constitutional writ of certiorari.


Our law recognizes the heightened interests of owners of land adjacent to or in close proximity to property subject to a land use decision. ROW 58.17.090, for instance, requires special notice to adjacent landowners, in addition to regularly published notice, of the hearing concerning a preliminary plat application. The statute defines adjacent landowners as “owners of real property, as shown by the records of the county assessor, located within three hundred feet of any portion of the boundary of the proposed subdivision.” Osborne, Loweree, and Pollard qualified for special notice under this provision. See also Veradale Valley Citizens’ Planning Comm. v. Board of County Comm’rs, 22 Wn. App. 229, 232, 588 P.2d 750 (1978) (when a person “has acquired a valuable property right as a result of a favorable zoning administration decision [he] must be given notice when judicial review of that decision is sought”). Other jurisdictions have the same rule. See, e.g., Fong v. Planning & Zoning Bd. of Appeals, 212 Conn. 628, 563 A.2d 293, 296 (1989).


The Legislature confirmed the rationality of this rule in the 1995 Land Use Petition Act, RCW 36.70C, which replaced the writ of certiorari with an appellate process for most land use cases. RCW 36.70C.040(2)(d) provides that an appellant must include as parties to any land use review proceeding “[e]ach person named in the written decision who filed an appeal to a local jurisdiction quasi-judicial decision maker regarding the land use decision at issue, unless the person has abandoned the appeal or the person’s claims were dismissed before the quasi-judicial decision was rendered.”